Title: General Orders, 13 January 1783
From: Washington, George
To: 


                        
                             Monday January 13th 1783
                            Parole Tiverton
                            Countersigns Vienna, Wilton.
                        
                        For the day tomorrow Major Pope.
                        For duty tomorrow the 6th Massachusetts regiment.
                        The Commanding officers of the Connecticut, and Massachusetts Lines, are to make returns to the Adjutant
                            General immediately of the officers who retired from service under the arrangement of the 1st instant, noting particularly
                            those who were entitled to remain, but have been permitted to retire agreably to the Resolve of the 19th November.
                    